Per curiam.
This case presents a certification from the Strafford County Probate Court (Galanes, J.) of four questions of law propounded by the executor of the estate of Phyllis J. Bliss pursuant to RSA 547:30.
At the close of oral argument of this case it became clear that neither the legatees nor attorney general made any claim adverse to the views taken by the executor. It is conceded by all concerned that our resolution of the certified questions would not affect the distribution of the testator’s estate or assist the executor in his administration of the estate. Since our resolution of the certified questions is not necessary to aid the executor in the performance *915of his fiduciary duties or to resolve matters in contention, the advice of this court under RSA 547:30 is not required. Drake v. True, 72 N.H. 322, 56 A. 749 (1903); Bailey v. McIntire, 71 N.H. 329, 330, 52 A. 446 (1902); Carr v. St. Paul’s Parish, 71 N.H. 231, 233, 51 A. 920, 921 (1902); see State v. Doyle, 117 N.H. 789, 378 A.2d 1379 (1977).

Remanded.